Exhibit 10.18

STEC, INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT

Dear [                    ]:

STEC, Inc. (the “Corporation”) is pleased to inform you that you have been
awarded Restricted Stock Units (the “Units”) under the Corporation’s 2000 Stock
Incentive Plan, as amended and restated (the “Plan”). To the extent they become
vested, the Units will entitle you to receive shares of the Corporation’s common
stock (the “Common Stock”) in a series of installments over your period of
continued Service with the Corporation.

The Units are a non-voting bookkeeping device used under the Plan solely to
determine any share issuance to eventually be made to you if and when the Units
vest. Each Unit represents the right to receive one share of the Corporation’s
Common Stock on the vesting date of that Unit. Unlike a typical stock option
grant, the shares will be issued to you for your continued Service over the
vesting period, without any cash payment required from you. However, you must
arrange with the Corporation for the payment of the applicable income and
employment withholding taxes (described below) that the Corporation must collect
upon the issuance of those shares.

Capitalized terms not otherwise defined in the body of this Agreement shall have
the meaning assigned to them in the attached Appendix.

This Agreement sets forth the number of Units and underlying number of shares of
Common Stock subject to your award, the applicable vesting schedule for those
Units and underlying shares, the dates on which your vested shares will be
issued to you and the remaining terms and conditions governing your award (the
“Award”).

 

Award Date:   [                         , 20        ] Number of Units:  
[            ] units representing an equal number of shares of Common Stock (the
“Shares”) Vesting Schedule:   The Units will vest in a series of [            ]
successive equal [annual/quarterly/monthly] installments upon your completion of
each successive [year/quarter/month] of Service over the [            ] period
measured from the [    ] day of [                    , 20        ]. Issuance
Schedule:   The Shares will be issued immediately upon the vesting of Units in
accordance with the foregoing Vesting Schedule. In no event, however, will any
Shares actually be issued to you unless and until the applicable Withholding
Taxes are collected from you.



--------------------------------------------------------------------------------

Other important features of your Award are as follows:

1. Forfeitability. Should you cease Service prior to vesting in one or more
Units subject to your Award, your Award will be cancelled with respect to those
unvested Units (and the underlying Shares) on the first date you are no longer
in Service, regardless of the reason for the termination of your Service,
whether with or without cause, voluntary or involuntary. The number of your
Units will be reduced accordingly, and you will cease to have any right or
entitlement to receive any Shares under those cancelled Units.

The vesting schedule requires your continued Service through each applicable
vesting date as a condition to the vesting of the applicable installment of the
Award and the rights and benefits under this Agreement. Service for only a
portion of a vesting period, even if a substantial portion, will not entitle you
to any proportionate vesting or avoid or mitigate the forfeiture that occurs
upon the termination of your Service.

2. Transferability. Prior to your actual receipt of the Shares in which you vest
under your Award, you may not transfer any interest in your Award, your Units or
the underlying Shares or pledge or otherwise hedge the sale of those Units or
Shares, including (without limitation) any short sale or any acquisition or
disposition of any put or call option or other instrument tied to the value of
those Shares. Any attempt by you to do so will result in an immediate forfeiture
of all of the Units awarded to you hereunder. However, your right to receive any
Shares which have vested under your Units at or prior to your death but which
remain unissued at the time of your death may be transferred pursuant to the
provisions of your will or trust or the laws of inheritance or to your
designated beneficiary following your death. You may make such a beneficiary
designation at any time by filing the appropriate form with the Plan
Administrator or its designee.

3. Shareholder Rights. The Units create no fiduciary duty to you, and shall
create only a contractual obligation on the part of the Corporation to issue
Shares, subject to vesting and other terms and conditions of this Agreement and
the Plan. The Units shall not be treated as property or as a trust fund of any
kind.

You will not have any shareholder rights, including voting rights or dividend
rights, with respect to the Shares subject to your Award until you become the
record holder of those Shares upon their actual issuance to you following the
Corporation’s collection of the applicable Withholding Taxes. Except as
otherwise provided in Paragraph 4, no adjustments will be made for dividends or
other rights of a holder for which the record date is prior to the date of
issuance of the stock certificate evidencing the shares.

Issuance of Shares following vesting of the corresponding Units shall be in
complete satisfaction of such vested Units.

 

- 2 -



--------------------------------------------------------------------------------

4. Adjustments. Should any change be made to the Common Stock subject to your
Award by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding Common Stock as a class without the Corporation’s receipt of
consideration, appropriate adjustments will be made to the number and/or class
of securities issuable hereunder and the number and/or class of securities that
vest on each vesting date pursuant to the Vesting Schedule set forth above.

5. Federal Income Taxation. You will realize ordinary income for federal income
tax purposes on each date that Shares subject to your Award are issued to you,
which is generally on or about the date on which you vest in the related portion
of your Award, whether pursuant to the normal Vesting Schedule above or the
special acceleration provisions of Paragraph 8 of this Agreement, and the
Corporation must collect from you the applicable income taxes required to be
withheld as a result of that income. The amount of your taxable income on each
such date will be equal to the Fair Market Value per share of Common Stock on
that date times the number of Shares issued to you on that date.

6. FICA Taxes. The Corporation must also collect from you the employee portion
of the FICA (Social Security and Medicare) taxes that become due as the Shares
subject to your Award vest in accordance with the provisions of this Agreement.
The FICA taxes due on each such vesting date will be based on the Fair Market
Value per share of Common Stock on that date.

7. Withholding Taxes. All applicable Withholding Taxes, as determined by the
Corporation, must be collected from you as and when they become due. You may pay
such Withholding Taxes through one of the following alternatives:

 

  •  

delivering a check payable to the Corporation in the amount of such Withholding
Taxes;

 

  •  

irrevocable instructions given by you to a broker to remit to the Corporation
cash from a previously established account you have with such broker in the
amount of such Withholding Taxes; or

 

  •  

the use of proceeds from a next day sale of the Shares in which you vest,
provided and only if (i) such a sale is permissible under the Corporation’s
trading policies governing your sale of Corporation shares, (ii) you make an
irrevocable commitment, before the vesting date for those Shares, to effect such
sale of the Shares and (iii) the transaction is not otherwise deemed to
constitute a prohibited loan under Section 402 of the Sarbanes-Oxley Act of
2002.

The Plan Administrator may, in its sole discretion and pursuant to procedures
authorized and established by the Plan Administrator for such purpose, permit
you to pay the Withholding Taxes that the Corporation must collect as the Shares
vest and become issuable under the Award by allowing you to direct the
Corporation to withhold a portion of those vested Shares with a Fair Market
Value (measured as of the vesting date) equal to the amount of such Withholding
Taxes; provided, however, that the amount of any Shares so withheld shall not
exceed the amount necessary to satisfy the Corporation’s required tax
withholding obligations using the minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes, that are applicable to
supplemental taxable income. You will be notified in writing in the event such
Share withholding mechanism is actually to be made available to you with respect
to one or more Shares that vest under this Agreement.

 

- 3 -



--------------------------------------------------------------------------------

If any withholding event occurs other than with respect to the vesting of such
Units, or if the Corporation for any reason is unable to satisfy the withholding
obligations with respect to the vesting of the Units or issuance of Shares
through any of the collection procedures specified in this Paragraph 7, the
Corporation shall be entitled to require you to make a cash payment and/or to
deduct from other compensation payable to you the amount of any such withholding
obligation.

8. Corporate Transaction. The following provisions shall govern the treatment of
your Units in the event of a Corporate Transaction should occur during your
period of Service.

(a) Should the closing of a Corporate Transaction occur during your period of
Service, then any Units at the time subject to your Award may be assumed by the
successor entity or otherwise continue in full force and effect. No accelerated
vesting of the Units shall occur in the event of such assumption or continuation
of the Award.

(b) In the event the Award is assumed or otherwise continued in effect, the
Units at the time subject to the Award will be adjusted immediately after the
consummation of the Corporate Transaction so as to apply to the number and class
of securities into which the Shares subject to those units immediately prior to
the Corporate Transaction would have been converted in consummation of that
Corporate Transaction had those Shares actually been outstanding at that time.
To the extent the actual holders of the outstanding Common Stock receive cash
consideration for their Common Stock in consummation of the Corporate
Transaction, the successor corporation may, in connection with the assumption or
continuation of the Restricted Stock Units subject to your Award, substitute one
or more shares of its own common stock with a fair market value equivalent to
the cash consideration paid per share of Common Stock in the Corporate
Transaction.

(c) If the Units subject to your Award are not so assumed or otherwise continued
in effect under Paragraph 8(b), then those units will vest immediately prior to
the closing of the Corporate Transaction. The Shares subject to those vested
units will be issued immediately (or otherwise converted into the right to
receive the same consideration per share of Common Stock payable to the other
shareholders of the Corporation in consummation of that Corporate Transaction),
subject to the Corporation’s collection of all applicable federal and state
Withholding Taxes.

(d) Notwithstanding anything in this Section 8 to the contrary, in the event
that the issuance of any Shares under this Section would lead to the early
inclusion of income under Section 409A of the Code and a related excise tax, the
distribution of such Shares shall be delayed until the next permissible
distribution event that would not result in early inclusion of income or an
excise tax under Section 409A of the Code.

9. Securities Law Compliance. The Corporation will use its reasonable commercial
efforts to assure that all Shares issued pursuant to this Agreement are
registered under the federal securities laws. However, no Shares will be issued
pursuant to your Award if such issuance would otherwise constitute a violation
of any applicable federal or state securities laws or

 

- 4 -



--------------------------------------------------------------------------------

regulations or the requirements of the NASDAQ National Market or any Stock
Exchange on which the Common Stock may then be listed. The inability of the
Corporation to obtain approval from any regulatory body having authority deemed
by the Corporation to be necessary to the lawful issuance of any Shares
hereunder shall defer the Corporation’s liability with respect to the
non-issuance of such Shares until such approval shall have been obtained.

10. Transfer Restriction. None of the issued Shares may be sold or transferred
in contravention of (i) any market blackout periods the Corporation may impose
from time to time or (ii) the Corporation’s insider trading policies to the
extent applicable to you from time to time.

11. Benefit Limit. In the event the accelerated vesting and issuance of the
Shares subject to your Award would (along with any other benefits or payments to
which you may be entitled in connection with any change in control or ownership
of the Corporation or the subsequent termination of your Service) otherwise
constitute a parachute payment under Code Section 280G (such other benefits or
payments and the Shares subject to accelerated vesting are referred to
collectively as the “Parachute Payments”), the accelerated vesting and issuance
of those Shares shall be subject to possible reduction under this Paragraph 11.
Such accelerated vesting and issuance of Shares shall be reduced to the extent
necessary to assure that you receive only the greater of the after-tax amount,
taking into account any excise tax you incur under Code Section 4999, of
(i) Parachute Payments that do not cause you to incur any excise tax under Code
Section 4999, or (ii) all Parachute Payments without reduction. The extent of
any reduction in accelerated vesting under this Paragraph 11 shall be determined
by the Corporation in its sole discretion, and the Corporation in its sole
discretion may, in lieu of reducing the accelerated vesting, reduce or eliminate
any of the other Parachute Payments to the extent necessary to satisfy this
Paragraph 11.

12. Notice. Any notice to be given or delivered to the Corporation relating to
this Agreement shall be in writing and addressed to the Corporation at its
principal corporate offices. Any notice to be given or delivered to you relating
to this Agreement shall be in writing and addressed to you at the address
indicated below your signature line on the last page of this Agreement or such
other address of which you later advise the Corporation in writing. All notices
shall be deemed effective upon personal delivery or upon deposit in the U.S.
mail, postage prepaid and properly addressed to the party to be notified.

13. Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Corporation and its successors and assigns
and upon you your legal representatives, heirs and the legatees of your estate.

14. Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. The Plan Administrator shall have the discretionary
authority to interpret and construe any term or provision of the Plan or this
Agreement, and such interpretation shall be binding on all persons having an
interest in the Award.

15. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules.

 

- 5 -



--------------------------------------------------------------------------------

16. At Will Employment. Nothing in this Agreement or your Award will provide you
with any right to continue in Service for any period of specific duration or
interfere with or otherwise restrict in any way your right or the right of the
Corporation to terminate your Service at any time for any reason, with or
without cause, or for no reason.

17. MANDATORY ARBITRATION. ANY AND ALL DISPUTES OR CONTROVERSIES BETWEEN YOU AND
THE CORPORATION ARISING OUT OF, RELATING TO OR OTHERWISE CONNECTED WITH THIS
AGREEMENT OR THE AWARD OF RESTRICTED STOCK UNITS EVIDENCED HEREBY OR THE
VALIDITY, CONSTRUCTION, PERFORMANCE OR TERMINATION OF THIS AGREEMENT SHALL BE
SETTLED EXCLUSIVELY BY BINDING ARBITRATION TO BE HELD IN THE COUNTY IN WHICH YOU
ARE (OR HAVE MOST RECENTLY BEEN) EMPLOYED BY THE CORPORATION (OR ANY PARENT OR
SUBSIDIARY) AT THE TIME OF SUCH ARBITRATION. THE ARBITRATION PROCEEDINGS SHALL
BE GOVERNED BY (i) THE NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES
THEN IN EFFECT OF THE AMERICAN ARBITRATION ASSOCIATION AND (ii) THE FEDERAL
ARBITRATION ACT. THE ARBITRATOR SHALL HAVE THE SAME, BUT NO GREATER, REMEDIAL
AUTHORITY AS WOULD A COURT HEARING THE SAME DISPUTE. THE DECISION OF THE
ARBITRATOR SHALL BE FINAL, CONCLUSIVE AND BINDING ON THE PARTIES TO THE
ARBITRATION AND SHALL BE IN LIEU OF THE RIGHTS THOSE PARTIES MAY OTHERWISE HAVE
TO A JURY TRIAL; PROVIDED, HOWEVER, THAT SUCH DECISION SHALL BE SUBJECT TO
CORRECTION, CONFIRMATION OR VACATION IN ACCORDANCE WITH THE PROVISIONS AND
STANDARDS OF APPLICABLE LAW GOVERNING THE JUDICIAL REVIEW OF ARBITRATION AWARDS.
THE PREVAILING PARTY IN SUCH ARBITRATION, AS DETERMINED BY THE ARBITRATOR, AND
IN ANY ENFORCEMENT OR OTHER COURT PROCEEDINGS, SHALL BE ENTITLED, TO THE EXTENT
PERMITTED BY LAW, TO REIMBURSEMENT FROM THE OTHER PARTY FOR ALL OF THE
PREVAILING PARTY’S COSTS (PROVIDED, HOWEVER, IF THE CORPORATION IS NOT THE
PREVAILING PARTY, THEN THE ARBITRATOR’S COMPENSATION, FEES AND COSTS SHALL BE
PAID BY THE CORPORATION IF SUCH COMPENSATION, FEES AND COSTS ARE REQUIRED TO BE
PAID BY THE CORPORATION IN ACCORDANCE WITH APPLICABLE LAW), EXPENSES AND
ATTORNEY’S FEES. JUDGMENT SHALL BE ENTERED ON THE ARBITRATOR’S DECISION IN ANY
COURT HAVING JURISDICTION OVER THE SUBJECT MATTER OF SUCH DISPUTE OR
CONTROVERSY. NOTWITHSTANDING THE FOREGOING, EITHER PARTY MAY IN AN APPROPRIATE
MATTER APPLY TO A COURT PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTION
1281.8, OR ANY COMPARABLE STATUTORY PROVISION OR COMMON LAW PRINCIPLE, FOR
PROVISIONAL RELIEF, INCLUDING A TEMPORARY RESTRAINING ORDER OR A PRELIMINARY
INJUNCTION. TO THE EXTENT PERMITTED BY LAW, THE PROCEEDINGS AND RESULTS,
INCLUDING THE ARBITRATOR’S DECISION, SHALL BE KEPT CONFIDENTIAL.

18. Remaining Terms. The remaining terms and conditions of your Award are
governed by the Plan, and your Award is also subject to all interpretations,
amendments, rules and regulations that may from time to time be adopted under
the Plan. The official prospectus summarizing the

 

- 6 -



--------------------------------------------------------------------------------

principal features of the Plan is available for review online. Following is the
link to Wealthviews, the Corporation’s online stock administrator. The user id
should be your social security number (no dashes), and the initial pin (if you
haven’t used the system before) would be the last 6 digits of your social
security number. https://www.wealthviews.com/stec/

Please review the prospectus carefully so that you fully understand your rights
and benefits under your Award and the limitations, restrictions and vesting
provisions applicable to the Award. In the event of any conflict between the
provisions of this Agreement and those of the Plan, the provisions of the Plan
shall be controlling.

[CONTINUED ON FOLLOWING PAGE]

 

- 7 -



--------------------------------------------------------------------------------

You acknowledge reading and understanding the Plan, the prospectus for the Plan,
and this Agreement. Provisions of the Plan that confer discretionary authority
on the Board or the Plan Administrator do not (and shall not be deemed to)
confer in you any rights unless such rights are expressly set forth herein or
are otherwise in the sole discretion of the Board or the Plan Administrator
conferred by appropriate action after the date hereof.

Please execute the Acknowledgment section below to indicate your acceptance of
the terms and conditions of your Award.

 

STEC, INC. By:  

 

Name:  

 

Title:  

 

ACKNOWLEDGMENT

I hereby acknowledge and accept the foregoing terms and conditions of the
Restricted Stock Unit award evidenced hereby. I further acknowledge and agree
that the foregoing sets forth the entire understanding between the Corporation
and me regarding my entitlement to receive the shares of the Corporation’s
common stock subject to such award and supersedes all prior oral and written
agreements on that subject.

 

Signature:

 

 

Address:

 

 

 

Dated:

 

 

 

- 8 -



--------------------------------------------------------------------------------

APPENDIX

The following definitions shall be in effect under the Agreement:

 

A. Agreement shall mean this Restricted Stock Unit Agreement.

 

B. Board shall mean the Corporation’s Board of Directors.

 

C. Code shall mean the Internal Revenue Code of 1986, as amended.

 

D. Common Stock shall mean the Corporation’s Common Stock.

 

E. Corporate Transaction shall mean either of the following shareholder-approved
transactions to which the Corporation is a party:

(i) a merger or consolidation in which securities possessing more than fifty
percent (50%) of the total combined voting power of the Corporation’s
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction, or

(ii) the sale, transfer or other disposition of all or substantially all of the
Corporation’s assets in complete liquidation or dissolution of the Corporation.

 

F. Corporation shall mean STEC, Inc., a California corporation, and any
corporate successor to all or substantially all of the assets or voting stock of
STEC, Inc., which shall by appropriate action adopt the Plan.

 

G. Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.

 

H. Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

(i) If the Common Stock is at the time traded on the Nasdaq National Market,
then the Fair Market Value shall be the closing selling price per share of
Common Stock at the close of regular hours trading (i.e., before after-hours
trading begins) on the Nasdaq National Market on the date in question, as such
price is reported by the National Association of Securities Dealers. If there is
no closing selling price for the Common Stock on the date in question, then the
Fair Market Value shall be the closing selling price on the last preceding date
for which such quotation exists.

(ii) If the Common Stock is at the time listed on any Stock Exchange, then the
Fair Market Value shall be the closing selling price per share of Common Stock
at the close of regular hours trading (i.e., before after-hours trading begins)
on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

 

- 9 -



--------------------------------------------------------------------------------

I. Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

 

J. Plan Administrator shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan.

 

K. Service shall mean your performance of services for the Corporation (or any
Parent or Subsidiary) by a person in the capacity of an Employee, a non-employee
member of the board of directors or a consultant or independent advisor. For
purposes of this Agreement, you shall be deemed to cease Service immediately
upon the occurrence of either of the following events: (i) you no longer perform
services in any of the foregoing capacities for the Corporation or any Parent or
Subsidiary or (ii) the entity for which you are performing such services ceases
to remain a Parent or Subsidiary of the Corporation, even though you may
subsequently continue to perform services for that entity.

 

L. Stock Exchange shall mean either the American Stock Exchange or the New York
Stock Exchange.

 

M. Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

N. Withholding Taxes shall mean the federal, state and local income and
employment taxes required to be withheld by the Corporation in connection with
the issuance of the shares of Common Stock that vest under the Award.

 

- 10 -